Lundberg Stratton, J.,
dissenting. I respectfully dissent. I view this case in simpler terms than the extensive iationale set forth by the majority.
1. An attorney-client relationship existed between the law firm and the hospital. The hospital, not the patients, was the law firm’s client. It is immaterial to this case how the firm acquired the hospital as a client. The simple, undisputed fact is that an attorney-client relationship existed between the law firm and the hospital.
2. Because an attorney-client relationship existed, the law firm was an agent, not a third party. It does not matter whether the release given by the patient authorized the hospital to send the patient files to the law firm. As the hospital’s agent, the law firm was entitled to review its client’s files and records. The law firm was not a third party according to fundamental agency principles.
The relationship between a principal and an agent is consensual and fiduciary. in nature. Miles v. Perpetual S. & L. Co. (1979), 58 Ohio St.2d 93, 95, 12 O.O.3d 106, 107, 388 N.E.2d 1364, 1365; Connelly v. Balkwill (1954), 160 Ohio St. 430, 52 O.O. 329, 116 N.E.2d 701. A principal-agent relationship exists “when one party exercises the right of control over the actions of another, and those actions are directed toward the attainment of an objective which the former seeks.” Hanson v. Kynast (1986), 24 Ohio St.3d 171, 24 OBR 403, 494 N.E.2d 1091, paragraph one of the syllabus. See, also, Mermer v. Med. Correspondence Serv. (1996), 115 Ohio App.3d 717, 721, 686 N.E.2d 296, 299 (law firm acts as agent for its client in securing medical records for litigation). Therefore, as the hospital’s agent, the law firm stood in the shoes of its client, the hospital, when it acquired the patient registration forms.
3. The attorney-client privilege encourages the free disclosure of all information between the client and the attorney. The United States Supreme Court acknowledged this basic principle in Upjohn v. United States (1981), 449 U.S. 383, 389, 101 S.Ct. 677, 682, 66 L.Ed.2d 584, 591, when it stated that “[t]he privilege recognizes that sound legal advice or advocacy serves public ends and that such advice or advocacy depends upon the lawyer’s being fully informed by the client.”
*412This principle is also embodied in the Ohio Code of Professional Responsibility at EC 4-1:
“Both the fiduciary relationship existing between lawyer and client and the proper functioning of the legal system requires the preservation by the lawyer of confidences and secrets of one who has employed or sought to employ him. A client must feel free to discuss whatever he wishes with his lawyer and a lawyer must be equally free to obtain information beyond that volunteered by his client. A lawyer should be fully informed of all the facts of the matter he is handling in order for his client to obtain the full advantage of our legal system.”
The concept is simple, based upon common sense and needs no elaboration. A client must be free to share with its attorney any and all information the client may possess in furtherance of the client’s interests.
4. The attorney is obligated to preserve all confidences of his or her clients. Again, this is simple black-letter law. EC 4-1 continues:
“It is for the lawyer in the exercise of his independent professional judgment to separate the relevant and important from the irrelevant and unimportant. The observance of the ethical obligation of a lawyer to hold inviolate the confidences and secrets of his client not only facilitates the full development of facts essential to proper representation of the client but also encourages laymen to seek early legal assistance.” See, also, DR 4-101(B).
The lawyer’s duty to preserve the client’s confidences survives the termination of the client-attorney relationship. Kala v. Aluminum Smelting & Refining Co., Inc. (1998), 81 Ohio St.3d 1, 4, 688 N.E.2d 258, 262; EC 4-6. This duty also survives the death of the client. Swetland v. Miles (1920), 101 Ohio St. 501, 130 N.E. 22. An attorney who discloses privileged information may be subject to disciplinary action, including suspension from the practice of law or disbarment. See Disciplinary Counsel v. Yurich (1997), 78 Ohio St.3d 315, 677 N.E.2d 1190. Such privileged information is not subject to discovery. Civ.R. 26(B)(1). An attorney may not be forced to testify concerning information acquired from a client except in certain circumstances. R.C. 2317.02(A). I agree with the expression used by appellants that these restrictions placed upon the attorney create a “closed loop” that fully protects the patient’s information.
5. The hospital had a right to retain counsel for debt collection purposes. Whether the law firm’s review of the records for potential reimbursement from Social Security was a useful exercise or not is immaterial. The hospital had a right to explore all avenues to seek reimbursement of its expenses. If a patient had government assistance available for payment, the hospital had a right to explore that resource, whether by its internal staff or through an agent.
*413I fear that the majority opinion will severely impair the ability of a hospital to function through its many agents. The lines of this decision are so fluid that it will be impossible to know when and where this new tort of “breach of confidentiality” has been committed. Amici curiae identify a number of agents upon whom hospitals must rely to conduct its business — auditors, billing agents, claim form preparers, debt collectors, researchers, discharge planners, peer review boards, consultants, vendors, technology assistants, and volunteers — all of whom may be affected by this expansive opinion. Conversely, a patient release form must now be so broad and encompassing as to be virtually meaningless.
Attorneys may face similar constraints now that they will be viewed in terms of third parties and not agents of their clients. Attorneys may now be subject to potential liability for “inducing” a client to reveal to them privileged information that the client possesses. It may now be necessary for an attorney to advise a client that, because of all the privileges and confidential information that the client potentially may have, the client should not disclose everything to the attorney in order for both the attorney and the client to avoid potential liability for breach of a confidence. Such a scenario, however absurd, is now only too real. I believe the majority’s opinion will severely curtail full and frank disclosure of information between an attorney and a client.
I also question how to measure damages in a breach of confidentiality case. The majority remands this cause to the trial court for consideration of class certification. What damages could have been incurred from a cursory review of a patient’s hospital registration form that eventually ended up back in storage? The real culprit in this case is the disgruntled employee who took the records and turned them over to a television station. How can the law firm be liable for such theft and the callous disregard of the patients’ rights? Don’t the employee’s actions break the chain of causation? I wonder how severely traumatized were the few patients who were contacted by the law firm offering to help them secure government benefits? Assuming arguendo that a tort had been committed, I fail to see any resulting damages.
There is no need to create a new tort because sufficient remedies for the unauthorized, unprivileged disclosure of nonpublic medical information to a third party already exist under current law. I believe that the issues of “inducing the unauthorized, unprivileged disclosure of nonpublic medical information” and “qualified privilege” are red herrings and not material. The extent of the patient release given to the hospital is not an issue. This is simply a case about a hospital’s right to provide information, albeit confidential patient information, to its lawyers for review and the lawyers’ corresponding right to hold this information in confidence. No more.
*414I concur with Justice Cook’s dissenting opinion that, at the very least, this court should remand this matter to allow the parties to proceed to litigate the merits of the case in light of this newly created tort. Due process requires such a remand.
For these reasons, I respectfully dissent.